STATE OF LOUISIANA

           COURT OF APPEAL, FIRST CIRCUIT

STATE      OF    LOUISIANA                                                NO.     2022    CW   0426

VERSUS


HOLLI      LAWTON       AND   WILLIAM                                           APRIL    25,   2022
LAWTON




In   Re:          William       Lawton,     applying      for     supervisory       writs,          22nd
                  Judicial          District    Court,    Parish       of   St.    Tammany,         No.

                  201114901.




BEFORE:           GUIDRY,      HOLDRIDGE,       AND   CHUTZ,     JJ.


        STAY      DENIED;      WRIT    DENIED.


                                                  JMG

                                                  WRC


        Holdridge,            J.,     concurs    and     would     deny     the    writ        on    the

showing         made.




COURT      OF    APPEAL,       FIRST   CIRCUIT




     a s'
      DEPUTY
                      o
                      CLERK    OF   COURT
                FOR    THE    COURT